
	

114 HR 2988 IH: School Social Workers Improving Student Success Act 
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2988
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Ms. Moore (for herself, Mr. Price of North Carolina, Ms. Lee, Mr. Grijalva, and Mr. Pocan) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to establish a grant program to fund
			 additional school social workers and retain school social workers already
			 employed in high-need local educational agencies.
	
	
 1.Short titleThis Act may be cited as the School Social Workers Improving Student Success Act . 2.School Social Workers GrantsSubpart 2 of part D of title V of the Elementary and Secondary Education Act of 1965 is amended by adding after section 5421 (20 U.S.C. 7245) the following new section:
			
				5422.Grants for School Social Workers
					(a)Grants authorized
 (1)In generalThe Secretary may award grants to high-need local educational agencies to enable such agencies to retain school social workers employed by such agencies or to hire additional school social workers.
 (2)DurationA grant awarded under this section shall be awarded for a period not to exceed 4 years. (3)Supplementation of fundsFunds made available under this section shall be used to supplement, and not supplant, other Federal, State, or local funds used for hiring and retaining school social workers.
						(b)Use of funds
 (1)A local educational agency receiving a grant under this section shall use the grant to retain school social workers employed by such agencies or to hire additional school social workers providing services described in subsection (d)(2).
 (2)A local educational agency receiving a grant under this section may use such grant for any of the following purposes:
 (A)To reimburse school social workers for travel expenses incurred during home visits and other school-related trips.
 (B)To reimburse school social workers for any additional expenses incurred in rendering the services described in subsection (d)(2).
							(c)Applications
 (1)In generalTo be eligible to receive a grant under this section, a high-need local educational agency shall submit to the Secretary an application at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.
 (2)ContentsEach application submitted for a grant under this section shall contain a description of the duties and responsibilities of school social workers providing services to students through such grant in accordance with subsection (d).
 (d)Duties and responsibilities of school social workerAny school social worker providing services to students through a grant funded under this section shall—
 (1)identify the highest-need students (as such term is defined by the Secretary) in each school such social worker serves and target services provided at the school to such students; and
 (2)provide to students in each school in which a school social worker serves, social work services, including—
 (A)counseling and crisis intervention; (B)case management activities to coordinate the delivery of and access to the appropriate social work services to highest-need students;
 (C)addressing of social, emotional, and mental health needs to ensure better school participation and better outcomes;
 (D)providing assistance to teachers to design behavioral interventions; (E)working with students, families, schools, and communities to promote attendance and address the causes of poor attendance, such as homelessness, lack of transportation, illness, phobia, or parents who have negative impressions of school;
 (F)home visits to meet the family of students in need of social work services in the home environment; (G)connecting students and families to the social welfare, child welfare, and community resource systems; and
 (H)other services the Secretary determines are necessary to carry out this section. (e)Grant Renewal (1)In generalGrants awarded under this section may be renewed for additional periods having the same duration as the original grant period.
 (2)Continuing eligibilityTo be eligible for renewal under this paragraph of a grant, a high-need local educational agency shall submit to the Secretary, for each renewal, a report on the progress of such recipient in retaining and hiring school social workers. Such report shall include—
 (A)a description of the staffing expansion of school social workers funded through the grant received under this section; and
 (B)a description of the work such social workers performed to target high-need populations (as determined by the Secretary).
							(f)Technical assistance
 (1)In generalThe Secretary shall provide technical assistance to high-need local educational agencies, including such agencies that do not have adequate staff, in applying for grants under this section.
 (2)Extension of application periodThe Secretary shall extend any application period for a grant under this section for any high-need local educational agency that—
 (A)submits to the Secretary a written notification of the intent to apply for a grant under this section before requesting technical assistance under paragraph (1); and
 (B)after submitting the notification under subparagraph (A) requests such technical assistance. (g)DefinitionsIn this section:
 (1)The term high-need local educational agency has the meaning given such term in section 2102(3)(A). (2)The term school social worker has the meaning given such term in section 5421(e).
 (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $30,000,000 for each of fiscal years 2016 through 2020..
		
